Citation Nr: 0423253	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for right knee arthritis.

2.	Entitlement to an evaluation in excess of 60 percent for 
amputation of the left leg with knee disarticulation.

3.	Entitlement to an evaluation in excess of 10 percent for 
chronic lumbar strain.  

4.	Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. S. Toth, Counsel


INTRODUCTION

The veteran had active service from July 1967 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO: (1) 
granted service connection for right knee arthritis as 
secondary to the service-connected left leg amputation, and 
assigned a 10 percent disability evaluation; (2) denied an 
evaluation in excess of 60 percent for the left leg 
amputation with knee disarticulation; (3) denied an 
evaluation in excess of 10 percent for chronic lumbar strain; 
(4) denied an increased compensable rating for a scar of the 
left temporal region; (5) denied an increased compensable 
rating for donor scars of the right thigh; and (6) TDIU.  The 
veteran subsequently perfected an appeal with respect to 
issues (1), (2), (3), and (6), by filing a substantive appeal 
with the RO in May 2003.  Since issues (4) and (5) were not 
the subject of a notice of disagreement or the substantive 
appeal, those issues are not currently before the Board.  

In December 2003, the veteran appeared before the undersigned 
at a travel board hearing at the Columbia RO.  The transcript 
of that hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

The Board has determined that additional procedural and 
evidentiary development is required in this case for several 
reasons.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has 
since issued regulations consistent with this law.  See 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a), and 19.9 (2003).  
Among other things, VA must inform the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) which of that information and 
evidence VA will seek to obtain, (3) which of it the claimant 
is expected to provide, and (4) request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In this case, the RO sent the veteran a VCAA notification 
letter in November 2001, which covered all claims at issue 
except the claim for an increased rating for the left knee 
amputation.  On remand, the RO must send the veteran a VCAA 
notice letter concerning the claim for an increased 
evaluation for the left knee amputation.  

The RO must also ask the veteran, with respect to the 
increased rating and TDIU claims, to provide any evidence in 
his possession pertaining to those claims.  

In addition, the RO must again review the service-connected 
disabilities in light of DeLuca v. Brown, 8 Vet. App. 202 
(1995) (held that when a veteran alleges functional loss due 
to pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered).  Under 38 C.F.R. § 4.40 (2003), disability of 
the musculoskeletal system includes functional loss due to 
pain, if supported by adequate pathology and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, so a part which becomes painful on use 
must be regarded as seriously disabled.  Under 38 C.F.R. § 
4.45 (2003), the joint disability factors to be considered 
include increased or limited motion, weakness, fatigability, 
or painful movement, swelling, deformity or disuse atrophy.

Before the RO evaluates the service-connected disabilities, 
as applicable, under these two regulations, a reexamination 
of the veteran must be accomplished since the most recent 
examination is not detailed enough to permit a DeLuca 
analysis.  The Court stated in DeLuca that the findings with 
regard to functional loss due to pain must be specific and 
that the examinations upon which rating decisions are based 
must adequately portray the extent of functional loss due to 
pain on use or due to flare-ups.  DeLuca, 8 Vet. App. at 206. 

Another VA examination is also required because the veteran 
stated in the substantive appeal that his disabilities had 
worsened since March 2002.  He stated that he was 
experiencing more pain in the amputation stump, increased 
back pain, and increased aching in his right knee.  As a 
result, another VA examination should be conducted in order 
to determine the current severity of the service-connected 
conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a 
reexamination will be requested when the evidence indicates 
there has been a material increase in disability since the 
last examination); VAOPGCPREC 11-95.

With respect to the disability rating assigned to arthritis 
of the right knee, the Board notes that the veteran is 
contesting the disability evaluation that was assigned to the 
disability following the grant of service connection.  As a 
result, review of the evidence on remand might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during separate 
periods of time.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (VA must address all the evidence of record from the 
date the claim for service connection was filed or from any 
other applicable effective date).  

With respect to the claim for an increased rating for lumbar 
strain, the RO should consider and apply the new criteria for 
rating spine disabilities, which were published as a final 
rule in 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  

On remand, the RO should also ask the veteran if he has 
received treatment for the disabilities at issue since 
February 2002, the date of the most recent VA outpatient 
treatment records in the claims folder.  If so, the RO should 
attempt to obtain those records. 

Accordingly, the case is REMANDED for the following:

1.  Provide the veteran with the notice 
required by the VCAA, to include notifying 
him and his representative of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
an evaluation in excess of 60 percent for 
left leg amputation with knee 
disarticulation.  The notice must also 
inform him which information and evidence 
he is to provide to VA and which 
information and evidence VA will attempt 
to obtain on his behalf.  Ask the veteran 
to provide any evidence in his possession 
that pertains to the increased rating and 
TDIU claims.  See 38 C.F.R. § 3.159(b) 
(2003).  Additionally, review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for the disabilities at issue 
since February 2002.  After securing any 
necessary releases, obtain those records.

3.  Schedule the veteran for a 
comprehensive VA examination to determine 
the current severity of the service-
connected (i) right knee disorder, to 
include arthritis, (ii) left leg 
amputation, and (iii) chronic lumbar 
strain.  The claims folder must be 
forwarded to the examiner for review 
prior to the examination.  The examiner 
should record all pertinent medical 
complaints, symptoms, and clinical 
findings, to include range of motion 
studies and answer the following 
questions:

(a)  With respect to the low back and the 
right knee, does the veteran experience 
pain on use or pain due to flare-ups, 
weakened movement, excess fatigability, 
or incoordination?  If so, the examiner 
should report the additional range of 
motion lost due to any of those factors.  
If it is not possible to do so, the 
examiner must state that in the 
examination report.  

(b)  With respect to the right knee and 
low back, the examiner is requested to 
specifically annotate the degrees of 
range of motion.  With respect to the 
amputation of the left leg, the examiner 
should describe in detail all symptoms 
related to it.

(c)  The examiner should evaluate the 
lumbar spine for Goldthwaite's sign, 
listing of the spine to the opposite 
side, limitation of forward bending and 
loss of lateral spine motion in standing 
position, muscle spasm on extreme forward 
bending, and abnormal mobility on forced 
motion or due to muscle spasm or 
guarding.  If there is guarding, the 
examiner should indicate if it is severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.   

(d)  The examiner should comment 
generally on the functional and 
industrial impairment caused by the 
service-connected disabilities.  The 
examiner should also determine the extent 
to which each impairment contributes to 
the veteran's employability or 
unemployability.  The examiner should 
also indicate whether the service-
connected disabilities together result in 
the veteran's unemployability.  See 
Shoemaker v. Derwinski, 3 Vet. App. 248, 
255 (1992).

4.  After the development requested above 
has been completed to the extent 
possible, readjudicate the case, with 
consideration of all pertinent rating 
criteria, both old and new.  In 
addressing the claims, provide a detailed 
analysis of DeLuca and 38 C.F.R. §§ 4.40, 
4.45, and 4.59 for rating those 
disabilities based on limitation of 
motion.  Consider the new spine 
regulations which are found at 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003), and 
whether separate, or staged, ratings 
should be assigned to the right knee 
disability.  Consider whether the claims, 
including the left leg disability, should 
be referred to the Director of the 
Compensation and Pension Service under 
the provisions of 38 C.F.R. § 3.321(b)(1) 
and § 4.16(b) (2003).  If the benefits 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is advised that failure to report for the scheduled 
examinations may have adverse consequences to his claim.  
38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 
566 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


